»€ase 3:12-cv-00494-BJD-MCR Document 192 Filed 02/24/20 Page 1 of 2 PagelD 8053

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
ASHLEY C SCOTT,
Plaintiff,
Vv. Case No. 3:12-cv-494-J-39MCR
UNITED STATES OF AMERICA,
TREASURY DEPARTMENT,
INTERNAL REVENUE SERVICE and
TYRENE SCOTT,

Defendants.
I

ORDER TO SHOW CAUSE
THIS CAUSE is before the Court sua sponte. The Court ordered the parties to

inform the Court on or before January 31, 2020, whether they believe a settlement
conference before the assigned magistrate judge would assist in resolving this case.
(Doc. 191 at 1 fn.1). To date, the parties failed to inform the Court.

Accordingly, it is

ORDERED:

On or before March 9, 2020, the parties shall SHOW CAUSE by written response
why this Court should not impose sanctions for failing to comply with the Court’s Order
(Doc. 191). By this same date, March 9, 2020, the parties shall comply with the Court’s
Order (Doc. 191) by informing the Court whether they believe a settlement conference
before the assigned magistrate judge would assist in resolving this case. The failure to

timely respond to this Order may result in separate sanctions.
Case 3:12-cv-00494-BJD-MCR Document 192 Filed 02/24/20 Page 2 of 2 PagelD 8054

rh
DONE and ORDERED in Jacksonville, Florida this Z day of February, 2020.

AO Bu.

BRIAN J. DAVIS’
United States District Judge

5
Copies furnished to:

Counsel of Record
